MODIFY and AFFIRM; and Opinion Filed October 2, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00081-CR
                                      No. 05-15-00126-CR

                             DEJUAN GEIL HOLLIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-51945-U, F13-52021-U

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Fillmore and Stoddart
                                  Opinion by Justice Fillmore

       DeJuan Geil Hollis pleaded nolo contendere to aggravated sexual assault of a child (cause

no. 05-15-00081-CR) and indecency with a child (cause no. 05-15-00126-CR). See TEX. PENAL

CODE ANN. §§ 21.11(a), 22.021(a)(1)(B) (West 2011 & Supp. 2014). The trial court sentenced

Hollis to five years’ imprisonment on the aggravated sexual assault of a child offense. In the

indecency with a child case, the trial court deferred adjudicating Hollis’s guilt and placed him on

ten years’ community supervision. On appeal, Hollis’s attorney filed a brief in which she

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to Hollis. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

        Hollis filed a pro se response raising several issues. After reviewing counsel’s brief,

Hollis’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals.

        Although not arguable issues, we note that both the judgment in cause no. 05-15-00081-

CR and the order deferring adjudication of guilt in cause no. 05-15-00126-CR incorrectly reflect

there was a plea agreement as to punishment, when, in fact, Hollis entered pleas of nolo

contendere with no agreement as to punishment. Accordingly, we modify the sections of the

judgment of conviction and the order deferring adjudication of guilt entitled “terms of plea

bargain” to state “open.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref'd).

        As modified, we affirm the trial court’s judgment and the order of deferred adjudication.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47

150081F.U05
                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


DEJUAN GEIL HOLLIS, Appellant                      Appeal from the 291st Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00081-CR        V.                       F13-51945-U).
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Stoddart
                                                   participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered October 2, 2015.




                                             -3-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


DEJUAN GEIL HOLLIS, Appellant                        Appeal from the 291st Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00126-CR         V.                        F13-52021-U).
                                                     Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                         Chief Justice Wright and Justice Stoddart
                                                     participating.



      Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered October 2, 2015.




                                               -4-